DETAILED ACTION
Status of Claims
This Office action is in response to the After Final Consideration Program request filed on 01/20/2022. Claims 1-21 were previously canceled. Claims 22-35 are allowed.
Response to Amendment/Arguments
The amendment filed 01/20/2022 has been entered. Applicant’s amendments to the claims have overcome the rejection of claim 32 under 35 U.S.C. 112(b). Accordingly, this rejection has been withdrawn. 
Applicant’s arguments filed 01/20/2022 have been fully considered.
On pages 12 of the remarks, regarding the 35 U.S.C. 103 rejection of independent claim 22 under the combination of Ravenscroft, Jang, and Subbu, applicant has argued that the cited prior art, “taken alone or in any combination, fail to teach or suggest ‘determining whether to request the first candidate reroute of the flight plan’ based on a comparison of the maximum overall expected savings and probability of acceptance by an air traffic controller of reroute sequences that may be available if the candidate reroute is requested against the maximum overall expected savings and probability of acceptance associated with other reroute sequences that may be available if the candidate reroute is not requested, as recited in independent claim 22.” More specifically, on page 14 of the remarks, applicant has argued that “Jang discloses a method of predicting the most probable paths along a network of road segments that the user is likely to take and then providing the user with useful data related to those paths. Jang fails to provide any teaching or suggestion for deciding whether or not to follow a particular path segment at all.” The examiner agrees, and the 35 U.S.C. 103 rejections of claims 22-35 have been withdrawn accordingly.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:

Regarding claim 22:
Ravenscroft discloses the following limitations:
“A method for providing a rerouting decision, said method comprising the steps of: identifying a first candidate reroute of a flight plan to a destination of an aircraft during flight.” (See at least Ravenscroft ¶¶ 3 and 112.)
“determining whether to request the first candidate reroute of the flight plan by: identifying a plurality of later possible reroutes that initiate at a later time than the first candidate reroute.” (See at least Ravenscroft ¶¶ 73-78, 99-102, and FIGS. 3 and 5.)
“determining… an individual expected savings for each of the first candidate reroute and the plurality of later possible reroutes.” (See at least Ravenscroft ¶¶ 73-78, 99-102, and FIGS. 3 and 5.)
“determining a plurality of first reroute sequences, wherein each of the first reroute sequences includes a request for the first candidate reroute and one or more of the plurality of later possible reroutes.” (See at least Ravenscroft ¶¶ 14-18 and FIGS. 3 and 5.)
“determining a plurality of second reroute sequences, wherein each of the second reroute sequences excludes a request for the first candidate reroute and includes a request for one or more of the plurality of later possible reroutes.” (See at least Ravenscroft ¶¶ 14-18, 99-101, and FIGS. 3 and 5.)
“determining an overall expected savings for each of the plurality of first reroute sequences based on… the individual expected savings associated with the first 
“determining an overall expected savings for each of the plurality of second reroute sequences based on… and the individual expected savings associated with the plurality of later possible reroutes included in that second reroute sequence.” (See at least Ravenscroft ¶¶ 14-18, 79, 101-102, and FIGS. 3 and 5.)
“and comparing a maximum overall expected savings associated with the plurality of first reroute sequences that includes the request for the first candidate reroute  against a maximum overall expected savings associated with the plurality of second reroute sequences that excludes the request for the first candidate reroute.” (See at least Ravenscroft ¶¶ 14-18 and FIG. 5, which disclose an algorithm that can “attempt to find the least cost HC [(Hamiltonian Circuit)], if it exists” for each set of destination points by comparing the costs associated with different circuits. As illustrated in FIG. 5, circuit 502B could be interpreted as a first reroute sequence, and circuit 502C could be interpreted as a second reroute sequence, because circuit 502C excludes reroute 506G which is included in circuit 502B.)
“wherein the foregoing steps are performed by a processing system in real time during flight of the aircraft.” (See at least Ravenscroft ¶¶ 52 and 114.)
The following limitations are not specifically disclosed by Ravenscroft, but are taught by Ballin:
“determining an individual probability of acceptance by an air traffic controller… for each of the first candidate reroute and the plurality of later possible reroutes.” (See at least Ballin ¶¶ 124 and 161, which disclose that “one purpose of the present invention is to advise the pilot of possible trajectory changes that might be beneficial to the flight and also that may be likely to increase the probability of ATC approval of pilot-initiated trajectory change requests,” where a “trajectory change acceptability module 84 may be deterministic (i.e., yes/no) or probabilistic (e.g., 85 percent estimated probability of ATC approval).” Further, ¶ 204 discloses that “the method 90 perturbs the trajectory of the ownship 14. The trajectory that is perturbed is the previous best trajectory for the ownship 14. In this step 112, it is contemplated to use a genetic algorithm approach to develop a generation of several perturbation trajectories based on the parent trajectories.”)
“communicating over a controller-pilot data communications link a recommended rerouting decision to request the first candidate reroute in response to determining that the maximum overall expected savings associated with the plurality of first reroute sequences that includes the request for the first candidate reroute is greater than the maximum overall expected savings associated with the plurality of second reroute sequences that excludes the request for the first candidate reroute.” (As explained above, Ravenscroft ¶¶ 14-18 and 48 discloses choosing a flight circuit with the least cost. While Ravenscroft does not specifically disclose communicating the recommended decision over a controller-pilot data communications link as recited in this claim limitation, this portion of the limitation is taught by Ballin; see at least Ballin ¶ 20, which discloses that “In the mode of automated monitoring for opportunities (automatic mode), the automation periodically probes for trajectory changes that improve flight efficiency or other user-desired attributes and that do not conflict with nearby known traffic. The automation displays identified opportunities to the pilot. If any of these opportunities are desired, the pilot issues the request to the ATC using standard procedures, either by voice or by data link.”)
None of the references in the prior art of record taken together or in combination discloses the following limitations of claim 22:
“determining a probability of acceptance by the air traffic controller for each of the plurality of first route sequences based on the individual probabilities of acceptance associated with the first candidate reroute and the plurality of later possible reroutes.”
“determining a probability of acceptance for each of the plurality of second route sequences based on the individual probabilities of acceptance associated with the plurality of later possible reroutes.”
“determining an overall expected savings for each of the plurality of first reroute sequences based on the probability of acceptance determined for that first reroute sequence and the individual expected savings associated with the first candidate reroute and the plurality of later possible reroutes included in that first reroute sequence.”
“determining an overall expected savings for each of the plurality of second reroute sequences based on the probability of acceptance determined for that second reroute sequence and the individual expected savings associated with the plurality of later possible reroutes included in that second reroute sequence.”
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662